 HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL 321On October 31, 1960, the Board filed in the United States Court ofAppeals for the Third Circuit a petition for enforcement of its De-cision and Order.On April 4, 1961, the court remanded this case tothe Board "for further consideration and determination of the properparty respondent." 3On April 17, 1961, the Supreme Court of theUnited States handed down its decision inLocal 357, Teamsters 4which rejected the Board's determination in theMountain Pacificcase that an exclusive hiring arrangement was discriminatory unlessit contained certain safeguards. In theNews Syndicatecase,' theCourt also rejected the Board's conclusion that an agreement whichgives foremenhiring authority was necessarily unlawful where theforemenwere members of the union and the union's constitution pro-vides that foremen hire only members of the union.In light of these decisions, the Board 6 has reexamined its con-clusions in the above-entitled consolidated proceeding and concludesthat the record does not preponderantly establish either that theparties operated an unlawful hiring arrangement, or that therefusalof employment to Joseph Hender was violative of the Act.'Accord-ingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]3In view of our dismissal of the complaint herein,we need not pass on this issue4Local 357,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Los Angeles-Seattle Motor Express)v N L R B,356 U.S 667.6NL R B.vNewsSyndicate Company, Inc and New York Mailers' Union No 6, Inter-national TypographicalUnion, AFL-CIO,365 U S 695"Pursuant to the provision of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom, Fanning, and Brown]7 Subsequent to the hearing herein,while the case was on remand fiom the Circuit CourtofAppeals for the Third Circuit, Local Union 542, International Union of OperatingEngineers,alleged that Render was discriminated against because he opposed the adminis-tration of the Local Union by a trusteeship which was established by the InternationalUnion and was in existence during the alleged unfair labor practicesNo evidence dealingwith the-trusteeship or Hender's position with respect thereto was presented at the hearingHaving considered the foregoing assertion in the nature of a motion to adduce additionalevidence regarding Hender's employment,we are constrained to deny such motion as itdoes not deal with newly discovered evidence or evidence that was not available at thetime of the hearingSheet Metal Workers International Association,Local Union No99(Dohrmann Hotel Supply Company),120 NLRB 1366, 1367.Houston Building and Construction Trades Council1andClaudeEverett Construction Company.Case No. 23-CP-2.March 16,1962DECISION AND ORDEROn July 28,1961, Trial Examiner William F. Scharnikow issued hisIntermediate Report in the above-entitled proceeding, finding that the1The name ofthe Respondent appears as amended at the hearing136 NLRB No. 28. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in certain unfair labor practices, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and, as it finds merit in some of the Respondent's exceptions,adopts the findings, conclusions, and recommendations of the TrialExaminer only to the extent consistent herewith.The facts as found by the Trial Examiner are not in dispute. TheRespondent, a council of local unions in the building and constructionindustry in the Houston, Texas, area, inquired on March 8, 1961, aboutthe wage rates of Claude Everett Construction Company, a generalconstruction contractor in that area.The Respondent's representativewas told by Wilson, the Company's construction superintendent, thatit operated an "open shop," and that its wage rates were lower thanthose negotiated in the area by the local unions which were membersof the Respondent.On March 10, 1961, the Respondent wrote to theCompany protesting its "substandard" wages and threatening to picketits construction site on March 13, unless "prevailing" rates were paid.When this letter had not been answered by March 16, the Respondentbegan picketing the Company's jobsite with a sign which read asfollows:Houston Building and Construction Trades Council, AFL-CIOprotests substandard wages and conditions being paid on this jobby Claude Everett Company.Houston Building and Construc-tion Trades Council does not intend by this picket line to induceor encourage the employees of any other employer to engage ina strike or a concerted refusal to work.Such picketing continued for more than 30 days without the filing ofa petition under Section 9 (c) of the Act.The Respondent has neverbeen certified as the representative of the Company's employees.Theparties stipulated at the hearing that the picketing interfered withdeliveries and services by inducing individuals employed by suppliers,service companies, and common carriers not to make pickups ordeliveries or to perform services for the Company.The Trial Examiner found that the Respondent picketed the Com-pany to require it to conform its wage rates to those paid by employershaving union contracts.Relying on the original Board decision intheCalumet Contractorscase,' he concluded that such picketing vio-2International Hod Carrier8,Building and Common Laborers'Union of America, LocalNo.. 1, AFL-CIO (Calumet Contractors A88ocaation),130 NLRB 78. HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL 323lated Section 8(b) (7) (C) of the Act. Subsequent to the issuance ofhis Intermediate Report, however, the Board, having reconsidered theCalumet Contractorscase,' found the picketing there involved notunlawful, and stated that :... Respondent's admitted objective to require the Associa-tion ... to conform standards of employment to those prevail-ing in the area, is not tantamount to, nor does it have an objectiveof, recognition or bargaining.A union may legitimately be con-cerned that a particular employer is undermining area standardsof employment by maintaining lower standards. It may be will-ing to forgo recognition and bargaining provided subnormalworking conditions are eliminated from area considerations.While theCalumet Contractorscase arose under Section 8(b) (4) (C)of the Act, which prohibits only recognitional picketing, whereas theinstant case arose under Section 8(b) (7) (C), which proscribes bothrecognitional and organizational picketing, the language of both sub-sections is similar, and the rationale in that case is equally applicableherein.The Respondent in the present case did not, in its conversa-tion with the Company, its letter to the Company, or its picket sign,claim to represent the Company's employees, request recognition bythe Company, or solicit employees of the Company to become membersof any of the locals which are members of the Respondent.Moreover,the undisputed testimony of Executive Secretary Graham reveals thatthe Respondent Union has on numerous occasions in the past madesimilar protests against substandard wages paid by other employerswithout ever requesting recognition as the bargaining representativeof their employees.Thus, it is clear, from the entire record, that theobjective of the Respondent's picketing was to induce the Companyto raise its wage rates to the union scale prevailing in the area.Wecannot, as do our dissenting colleagues, equate this attempt to main-tain area wage standards with conduct "forcing or requiring anemployer to recognize or bargain with a labor organization as the rep-resentative of his employees, or forcing or requiring the employees .. .to accept or select such labor organization as their collective bargain-ing representative," the conduct proscribed by Section 8(b) (7).4Nor do we agree with our dissenting colleagues that the fact thatthe picketing interfered with deliveries and services in itself con-stitutes a violation of Section 8 (b) (7) (C).To determine the effect ofSection 8(b) (7) (C), we must look at the section in its entirety, inaccord with the long-established principle of statutory construction'Internatsonal Hod Carriers,Building and Common Laborers'Union of America, LocalNo. 41, AFL-CIO (Calumet Contractors Association),133 NLRB 512(Members Rodgersand Leedom dissenting).'See Cox, The Landrum-Griffin Amendments to the National Labor Relations Act, 44Minn. L R. 257, 266-267(December 1959).641795-63-vol. 136-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a legislative enactment is to be read in its entirety, not in bits andpieces.'It is clear that this section, read as a whole, declares picket-ing by an uncertified union unlawful if it has a recognitional or organi-zational objective and if a petition has not been filed within a reason-able time, and that the interruption-of-deliveries clause does not enterinto the picture unless the picketing can first be shown to have such aprohibited objective.As we stated in theBlinnecase : 8... structurally, as well as grammatically, subparagraphs (A),(B), and (C) are subordinate to and controlled by the openingphrases of Section 8(b) (7). In other words, the thrust of allthe Section 8 (b) (7) provisions is only upon picketing for anobject of recognition or organization, and not upon picketing forother objects.Similarly, both structurally and grammatically,the two provisos in subparagraph (C) appertain only to the situ-ation defined in the principal clause of that subparagraph.Our dissenting colleagues interpret the second proviso of subpara-graph (C) as though it creates a completely independent unfair laborpractice, without reference to the fact that it is a subsidiary clause in asection which initially prohibits picketing with a recognitional ororganizational objective.Such a reading would remove the provisofrom its statutory setting, an interpretive result we feel constrained toavoid.'Accordingly, on the basis of the facts in the present case and of"the thrust of all the Section 8(b) (7) provisions," we find that theRespondent's picketing did not have a recognitional or organizationalobjective, and, therefore, that it did not violate the Act even though thepicketing interfered with deliveries and services.Accordingly, weshall dismiss the complaint.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM,dissenting :We agree with the Trial Examiner's conclusion that the Respond-ent's picketing in this case was for "the proscribed object of `forcingor requiring an employer to recognize or bargain with a labor or-ganization as the representative of his employees, [and] forcing orrequiring the employees of an employer to accept or select such labor5 2 Sutherland, Statutory Construction (3d ed ), sec 4703e International Hod Carriers,Building and Common Laborer4'UnionofAmerica,Local840, AFL-CIO (C. A. Blinne Construction Company),135 NLRB 1153 (Members Rodgersand Leedom dissenting)7 Chefs,Cooks,Pastry Cooks and Assistants, Local89,etc(Stork Restaurant, Inc),135NLRB 1173 (Members Rodgers and Leedom, dissenting) ; see alsoLocal JointExecutive Boardof Hoteland Restaurant Employees and Bartenders International Union,etc(Crown Cafeteria),135 NLRB 1183, adopting the dissenting opinion in the samecase, 130 NLRB 570. HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL 325organization as their collective bargaining representative,"' and thatthis picketing was therefore violative of Section 8(b) (7) (C).Our colleagues of the majority deem controlling here the seconddecision in theCalumet Contractorscase,8 which reversed the originaldecision.We have, however, adhered to the originalCalumetde-cision 9 and we are still persuaded as to the correctness of the con-clusions therein.We again take exception, therefore, to ourcolleagues' holding that picketing an employer in order to compel itto change wages and conditions of employment of its employees doesnot have as an objective recognition or organization.Their hold-ing does not withstand scrutiny in the light of industrial realities.As to whether there was a recognitional objective in the present case,it is undenied that the Respondent Union was demanding a change inthe Company's wage rates to conform to standards in the area. Thealternative open to the Company was either to suffer a picket line orto comply with the Respondent Union's demand.Our colleagues,however, choose to view the problem unrealistically.For, they failto take into consideration either the extent to which the standardsof the Respondent Union are applicable to the Company's operations,the complications attendant upon changing a wage pattern, or themany factors that determine the pattern.Otherwise, they wouldreadily concede that any effort on the part of the Company to adjustthe Respondent's wage demand to its circumstances would have neces-sitated negotiations; that such negotiations would constitute bargain-ing with the Respondent Union as though it were the representativeof the Company's employees; and that such recognition and bargain-ing would manifestly be the result of the Respondent forcing or re-quiring the Company by a picket line, to ". . . recognize or bargainwith a labor organization as the representative of [its] employees." in violation of Section 8 (b) (7).Nor can we lose sight of the organizational objective implicit inRespondent's picketing.We note further that the picket sign, afterprotesting the Company's "substandard wages and conditions," ex-pressly disclaimed any intent of the Respondent that "the employeesof any other employer" should engage in a work stoppage. The signwas silent as to the Respondent's intent with regard to the Company'semployees.By dint of this omission, Respondent's real purpose isemphasized.For the Union was thereby calling upon the Company'semployees to join with it in getting the Company to change its exist-ing wage rates-clearly organizational and recognitional objectives.s International Hod Carriers, Building and Common Laborers'Union ofAmerica,LocalNo. 41, AFL-CIO (Calumet Contractors Association),133 NLRB 512(Members Rodgersand Leedom dissenting).9 International Hod Carriers,Building and Common Laborers'Union of America, LocalNo. 41, AFL-CIO(Calumet Contractors Association),130 NLRB 78. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor can the Respondent Union take refuge in the proviso to Sec-tion 8(b) (7) (C) to protect its recognitional or organizational picket-ing.In this regard, it is obvious that the picketing did not conformto the language of the proviso and the Respondent Union makes noclaim to the contrary.Moreover, we would find that the Respondent, in effect, admitted aviolation of Section 8(b) (7) (C) when it stipulated that its picketinginterrupted the Company's deliveries and services. In our separateopinion upon reconsideration of theStork Restaurant 10case,wepointed out why it is consistent with the statute to hold that so-calledinformational picketing violates the Act when it interrupts deliveriesor services.Accordingly, even assuming that we have here informa-tional picketing within the intendment of the proviso, there was aviolation of Section 8(b) (7) (C) because of the admitted interruptionin the Company's deliveries and services.10Chefs,Cooks,Pastry Cooks and Assistants, Local89,etc.(Stork Restaurant,Inc.),135 NLRB 1173 (Members Rodgers and Leedom dissenting).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondent denies, that the Respond-ent labor organization 1 committed unfair labor practices affecting commerce withinthe meaning of Section 8(b) (7) (C) and Section 2(6) and (7) of the National LaborRelations Act, as amended, 29 U.S.C., section 151et seq., bypicketing Claude EverettConstruction Company (herein called Claude Everett) at a jobsite, with an objectto force or require Claude Everett to recognize or bargain with Respondent ascollective-bargaining representative of employees of Claude Everett, or to force orrequire these employees to accept Respondent as their collective-bargaining repre-sentative, although the Respondent was not then certified as the representative of theemployees and did not, within a reasonable time, file a petition under Section 9(c)of the ActPursuant to notice, a hearing was held in Houston, Texas, on June 28, 1961, beforeme, the Trial Examiner duly designated by the Chief Trial Examiner.The GeneralCounsel, the Respondent, and Claude Everett appeared by counsel and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues. In addition to the testimony of the witnesseswho appeared before me, conusel stipulated the admission in the present record of thetranscript of the evidence taken in a related proceeding for a temporary injunctionagainst the Respondent in the United States District Court for the Southern Districtof Texas, Houston Division, on June 2, 1961.2At the conclusion of the hearing inthe present proceeding, counsel submitted brief oral argument on the issues. Sincethe hearing, I have received briefs from the General Counsel and from counsel forthe Respondent and Claude Everett.Upon the entire record in the case and from my observation of the witnesses whoappeared before me,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF CLAUDE EVERETT CONSTRUCTION COMPANYClaude Everett Construction Company, a Texas corporation, is engaged in businessas a construction contractor at its principal office and place of business in Houston,Texas.During the representative year preceding the hearing, it purchased and re-IAt the hearing, the complaint was amended, without objection, to designate the Respond-ent in the style shown in the title to this proceeding.2CliffordW Potter, Regional Directorv.Houston Building and Construction TradesCouncil, AFL-CIO,Civil Action No 13662. HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL 327ceived products of a value ofmore than$50,000 directlyfrom pointsoutside theState of Texas. I find,as the parties stipulated, that the Claude Everett ConstructionCompany isengaged in commercewithinthe meaningof the Act.H. THE RESPONDENT LABOR ORGANIZATIONThe Respondent, Houston Building and Construction Trades Council, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsThe present case poses the question of whether the Respondent committed unfairlabor practices within the meaning of Section 8(b)(7)(C) of the Act by picketingClaude Everett since March 16, 1961, at a jobsite at 6229 Navigation Street in Hous-ton, where Claude Everett and other contractors were and have since been engagedin the construction of several buildings for the National Supply Company, hereincalled National.The Respondent, as a council of building and construction unions, is composed ofall the AFL-CIO building and construction trade locals in the Houston area. Itcoordinates the efforts of these locals for the various crafts, gathers information con-cerning the construction jobs in the area, advises the locals of the amount of con-struction in progress through regular contacts and through the publication of aweekly job bulletin, and holds prejob conferences with contractors in which it dis-cusses the manpower available and the scheduling of work on the jobs. But it doesnot concern itself with trade jurisdiction, organization, nor the negotiation of con-tracts, which are left to the locals themselves.The Respondent has never been certi-fied as the bargaining representative of any of Claude Everett's employees, nor has itever had a contract with Claude Everett, nor has it filed a petition under Section 9(c)of the Act for certification as representative of any of Claude Everett's employees.On or about March 8, 1961, Executive Secretary M. A. Graham and business agentsof the electricians', pipefitters', and painters' locals who are members of the Respond-ent, visited the National job and spoke with Carl Wilson, Claude Everett's construc-tion superintendent.Graham asked Wilson what Claude Everett's "policy" was andwhat wage rates were being paid. Superintendent Wilson said Claude Everett wasoperating an open shop and told Graham what the wage rates were.Graham said,"Well, I guess your policy is clear," and without further conversation with Wilson,Graham and the union representatives left the job.While there, however, Grahamasked a carpenter and a laborer what they were being paid, and was given figureswhich were less than the wage scale provided in contracts negotiated by the Re-spondent's member locals for their work.On March 10, 1961, Graham, as the Respondent's executive secretary, wrote thefollowing letter to Claude Everett:Please be advised that we have evidence that you are paying your workmensubstandard wages on your job, located at 6229 Navigation, Houston, Texas.We here and now protest your payment of substandard wages and want tomake it perfectly clear that this is our sole and only dispute with you.Uponbeing furnished satisfactory evidence that you are paying your workmen theprevailing, established and negotiated wage in this area, you will satisfy ourprotest.Unless such proof is forthcoming on or before 8:00 A.M., Monday March 13,1961, we will have no other alternative except to establish a picket line pro-testing substandard wages on your job, located at 6229 Navigation, Houston,Harris County, Texas.Claude Everett made no reply to this letter and, on and since March 16, 1961,the Respondent has picketed The National job with a picket sign bearing the follow-ing legend:Houston Building & Construction Trades Council AFL-CIO protests sub-standard wages and conditions being paid on this job by Claude Everett Com-pany.Houston Building & Construction Trades Council does not intend bythis picket line to induce or encourage the employees of any other employerto engage in a strike or a concerted refusal to work.There have been no other contracts between representatives of the Respondentand Claude Everett.But R. J. Miller, business representative for the IronworkersLocal 84, which is a member of the Respondent, visited the project both before andafter the picketing began.On the first occasion, Miller asked Superintendent Wilson 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether the job was "a union job or an open shop."Wilson said it was an openshop.Miller nevertheless asked whether ironworkers would be hired and Wilsonsaid he thought they would.Miller then left the job without further conversationwithWilson and without speaking to any of the workmen.On his second visitwhile the picket was there, Miller requested, and was given, permission by Super-intendent Wilson "to walk over the job."He spent 10 or 15 minutes on the job tosee whether any of the ironworkers were members of his union, but spoke onlywith Superintendent Bill Bunsel of Armco, another contractor on the job.Accord-ing to Miller his conversation with Bunsen concerned another job on which Armcowas working and not the National job.Miller further testified that he had beenunaware of Executive Secretary Graham's previous visit and conversation withSuperintendentWilson.The Respondent's picketing was still continuing at the time of the hearing. Itappears from a stipulation entered into by counsel, and I find, that, notwithstandingthe Respondent's disavowal of such a purpose in its picket sign, the picketing hasin fact induced individuals employed by suppliers, service companies, commoncarriers, and other persons not to make pickups or deliveries or perform services atthe National project.Graham, the Respondent's executive secretary, testified that the course of actiontaken by the Respondent with respect to Claude Everett was typical of its conductwith respect to other contractors whose wage rates were below those negotiated bythe craft union members of the Respondent.According to Graham, in all casesincluding the present case, the Respondent has made no attempt to contact theemployees and has made no oral or written request of the employer for recognitionas the employees' bargaining representative but has made the same type of demandas was made by it in its March 10, 1961, letter to Claude Everett.With respect toa number of such specific situations involving other employers in the past, Grahamtestified that the Respondent picketed these employers unless and until it wasassured that the employers were paying or would pay the "prevailing, establishedand negotiated wage in this area." In substance, according to Graham, the Re-spondent's purpose in the present case as in other cases, was not to secure recognitionfrom Claude Everett or to organize Claude Everett's employees, but merely "to havethe Claude Everett Company bring their wage rate up to the standard wage rate ofthe negotiated crafts" so that with the resulting "fair competition" between ClaudeEverett and the union contractors, the "highly skilled crafts in our various localunions . . . would receive more work."B. ConclusionsThe complaint alleges that the Respondent's picketing of Claude Everett was,and is, an unfair labor practice within the meaning of the following provisions ofSection 8(b) (7) (C) of the Act:8. (b) It shall be an unfair labor practice for a labor organization or itsagents-(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring anemployer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer toaccept or select such labor organization as their collective bargaining repre-sentative, unless such labor organization is currently certified as the repre-sentative of such employees:*******(C) where such picketing has been conducted without a petition under sec-tion 9(c) being filed within a reasonable period of time not to exceed thirtydays from the commencement of such picketing-Provided .That nothingin this subparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (including con-sumers) that an employer does not employ members of, or have a contract with,a labor organization, unless an effect of such picketing is to induce any indi-vidual employed by any other person in the course of his employment, not topick up, deliver or transport any goods or not to perform any servicesThe only issue in the present case is whether the Respondent picketed ClaudeEverett with an object or objects proscribed by this statutory language.As I havefound, the Respondent was not the certified representative of Claude Everett's em-ployees and it did not file a representation petition under Section 9(c) of the Act HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL 329within 30 days after it began its picketing.Furthermore, assuming that the picketingwas at least partly organizational or recognitional in purpose, the Respondent can-not claim the benefit of the proviso in Section 8(b)(7)(C) permitting informationalpicketing.For the picketing did not advise the public that Claude Everett did notemploy members of, nor have a contract with, the Respondent and, in any event, itinduced employees of other employers not to make pickups or deliveries and not toperform other services at the Claude Everett jobsite.Therefore, decision of thepresent case depends entirely on whether the Respondent engaged in its picketingwith "an object of forcing or requiring" Claude Everett "to recognize or bargainwith" the Respondent "as the representative of [its] employees, or forcing or re-quiring the employees.to accept or select" the Respondent "as their collectivebargaining representative."In ascertaining the Respondent's picketing objectives, of course, we must appraisethe Respondent's conduct, the normal, foreseeable effects of the picketing, andExecutive Secretary Graham's testimony as to what the Respondent was attemptingto accomplish by its picketing.Certainly, one of the normal foreseeable results ofthe picketing pressure was to induce an offer by Claude Everett to recognize theRespondent or its locals and to enter into a contract with them, thereby compellingClaude Everett's employees to accept the Respondent and the locals as their bar-gaining representative.And this possibility must have occurred to the Respondent.On the other hand, the Respondent did not request Claude Everett to recognize orexecute a contract with it or any of its member locals as the representative of theemployees.Nor did it take steps, against the backdrop of its picketing, to solicitmembership applications or bargaining authorizations from the employees.All theRespondent did was to demand that Claude Everett pay its employees the prevailingunion wage rates and then, in support of this demand, to picket Claude Everett's job-site.Moreover, in dealing similarly with other nonunion employers and in accord-ance with its usual practice, the Respondent has not only abstained from requestingrecognition and a contract, but has either withheld or withdrawn its picket whenthe employer acceded to the demand that it pay the union rates.All of this, togetherwith the consistent substance of the Respondent's March 10 letter to Claude Everettand of the legent on its picket sign, tends to support Graham's testimony that theobject of the Respondent's picketing, in the case of Claude Everett as in the cases ofother nonunion employers in the past, was not to force Claude Everett to recognizeor enter into a contract with the Respondent or its locals nor to compel the em-ployees to accept the Respondent or its locals as their representative, but was merelyto force Claude Everett to pay the union wage rates and thus to benefit the membersof the Respondent's locals who worked for union contractors, by eliminating ClaudeEverett's competitive advantage in paying the lower wage ratesBut it is not essential to a finding of violation of Section 8(b) (7) of the Act thatitappear that a picketing union has been attempting to force an immediate or ulti-mate explicitly recognized or contractually formalized bargaining relationship withthe employer as the representative of his employees. It is enough if it appear (asit does in the present case) that the Union has been attempting by its picketing toforce the employer to establish and observe terms and conditions of employmentwhich are normally the subject matter of collective bargaining.This is in essencethe argument made by the General Counsel and counsel for Claude Everett, and itis clearly supported by the Board's decision inCalumet Contractorsand other caseswhich counsel cite in their briefs.3TheCalumetcase arose under Section 8(b) (4) (C) of the Act which makes it anunfair labor practice for a labor organization to induce or encourage a work stop-page by employees or to threaten or coerce an employer "where in either case anobject thereof is.forcing or requiring any employer to recognize or bargainwith a particular labor organization as the representative of his employeesif anotherlabor organization has been certified as the representative of such employees underthe provisions of section 9." [Emphasis supplied.]The Board thus had before itthe identical language with respect to the object proscribed, which appears in Section8(b)(7).Although there was another union currently certified as bargainingrepresentative of Calumet employees, the Hod Carriers picketed a building siteat which Calumet's employees were working with picket signs protesting that "Theprevailing rate of pay & conditions are not being met."When charged with aviolation of Section 8(b)(4) of the Act, the Hod Carriers contended that the objectof its picketing was not to obtain recognition or to bargain with the employer but9 InternationalHod Carriers, Building andCommonLaborers' Union of America.LocalNo 41, AFL-CIO (Calumet Contractors Association),130 NLRB 78, and cases thereincited at footnote 4. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely to protest the employer's failure to meet prevailing rates of pay and conditions.In the following passage from its decision, the Board rejected this defense, held thatthe object of the union's picketing was the object proscribed by Section 8(b)(4)(C),and concluded that the Hod Carriers had committed unfair labor practices withinthe meaning of that section of the Act:In connection with the question of Respondent's object in so picketing, theRespondent asserts that since its picketing was solely for the purpose of in-forming the public that DeJong and the Association were not meeting prevailingrates of pay and conditions; and that it did not want, nor did it ever request,recognition or bargaining from either DeJong or the Association, it did nothave an objective proscribed by Section 8(b)(4)(C) of the Act. In supportof this assertion, Respondent contends that the proscribed object-recognitionor bargaining-of Section 8(b) (4) (C) has reference to an appropriate bargain-ing unit; that the certified unit herein is inappropriate, a position consistentlytaken by Respondent; and that Respondent has no interest in representingemployees in such a unit.We cannot accept this contention.While, clearly, no express demand for recognition or bargaining was made, itis equally clear that one of the objects of Respondent's picketing was to forceDeJong and the Association to meet the "prevailing rate of pay and conditions"for the area. It is well established that a union's picketing for prevailing ratesof pay and conditions of employment constitutes an attempt to obtain conditionsand concessions normally resulting from collective bargaining, and constitutesan attempt by the union to force itself on employees as their bargaining agent .4Respondent's disclaimer of interest in the bargaining unit, indeed its affirmativestatement that it would never bargain in such a unit, is, therefore, in the cir-cumstances here present, an inadequate defense; for despite Respondent's dis-claimer, the picketing necessarily had as its ultimate end the substitution ofRespondent for ... the certified bargaining agent. It is immaterial, more-over, that Respondent may have had other objects since recognition or bargain-ing need not be the sole object of the picketing to be violative of Section8(b) (4) (C). It is sufficient if an object of the picketing be one proscribedby Section 8(b) (4) of the Act.This reasoning controls the decision of the present case.Although, as I havenoted, it was not the Respondent's object in its picketing to force a conventionalbargaining relationship upon Claude Everett, it did attempt to compel Claude Everettto adopt and observe general terms and conditions of employment which are thenormal subject of bargaining.As the Board ruled in the almost identical factualsituation in theCalumetcase, the Respondent thereby in effect demanded that ClaudeEverett recognize and bargain with it and its object was, in the language used byCongress both in Section 8(b) (7) and Section 8(b) (4) (C), the proscribed object of"forcing or requiring an employer to recognize or bargain with a labor organizationas the representative of his employees, [and] forcing or requiring the employeesof an employer to accept or select such labor organization as their collective bar-gaining representative."I conclude therefore that, by picketing Claude Everett toforce Claude Everett to pay the prevailing union wage rates, the Respondent com-mitted an unfair labor practice within the meaning of Section 8(b) (7) (C).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Houston Building and Construction Trades Council, set forth insection III, above, occurring in connection with the operations of Claude Everett4The following footnote is set forth at this point in the Board's decisionAuto Trades Council of Seattle,et at, andWest Seattle Dodge, Inc,125 NLRB 729Industrial Chrome Plating Co , supra, p1300;Francis PlatingCo , 109 NLRB 35 ;Petrie's, an OperatingDivision ofRed Robin Stores, Inc.108 NLRB 1318. The in-stant case Is distinguishable from RadioBroadcast Technicians, etc. (WKRG-TV,Inc ),123 NLRB 507, an 8(b) (1) (A) case, upon which the Trial Examiner relies, andRespondent citesThere, unlike here, the union was not seeking to impose rates ofpay and conditions of employment upon the employer or its employees after a repre-sentation election was concluded in which another labor union was certified.There'the union's effort was directed toward preserving relations with other employers whoseemployees it representedMoreover, it advertised this objective to the public anddirectly to advertisers. McDERMOTT FABRICATORS, DIV. J. RAY McDERMOTT & CO. 331Construction Company, described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Claude Everett Construction Company, a Texas corporation,isanemployerengaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaningof Section 2(5) ofthe Act.3.The Respondent committed unfair labor practices within the meaning of Sec-tion 8(b) (7) (C) of the Act by picketing Claude Everett Construction CompanysinceMarch 16, 1961, with an object of forcing or requiring Claude Everett Con-struction Company to recognize or bargain with the Respondent as the representa-tive of its employees, and forcing or requiring the employees of Claude EverettConstruction Company to accept or select it as their collective-bargaining representa-tive, although the Respondent was not then certified as the representative of ClaudeEverett Construction Company's employees and did not file a petition under Section9(c) of the Act within 30 days from the commencement of its picketing.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]McDermott Fabricators,a Divisionof J. Ray McDermott & Co.,Inc.andInternationalBrotherhood of Boilermakers, IronShip Builders,Blacksmiths,Forgers and Helpers, AFL-CIO,ChargingParty.CasesNos. 15-CA-1442 and 15-CA-1530.March 16, 1963DECISION AND ORDEROn March 31, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his Intermediate Report.The TrialExaminer also found that Respondent had not engaged in certainunfair labor practices alleged in the complaints.Thereafter, the Re-spondent and the Generail Counsel filed exceptions to the IntermediateReport with supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andPanning].136 NLRB No. 20.